Exhibit 99.1 NEWS FROM E&E FOR IMMEDIATE RELEASE FOR FURTHER INFORMATION CONTACT:Ronald L. Frank (716) 684-8060, rfrank@ene.com Ecologyand Environment, Inc. Announces Important Management Changes LANCASTER, N.Y., 28 July 2008 — Ecology and Environment, Inc., (E&E), the Lancaster, NY-based international environmental consulting firm, announced today that Kevin S. Neumaier, P.E., will become its new president and chief executive officer effective August 1, 2008.Mr. Neumaier succeeds his father, Gerhard J. Neumaier, who co-founded the firm in 1970 and remains as chairman of E&E’s board of directors.Kevin Neumaier has been the company’s senior vice president of environmental sustainability and chief information officer. Mr.
